                Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 1 of 11


           1   KEKER, VAN NEST & PETERS LLP
               PAVEN MALHOTRA - # 258429
           2   pmalhotra@keker.com
               MATAN SHACHAM - # 262348
           3   mshacham@keker.com
               WILLIAM S. HICKS - # 256095
           4   whicks@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant Facebook, Inc.

           8                                UNITED STATES DISTRICT COURT

           9                              NORTHERN DISTRICT OF CALIFORNIA

          10                                   SAN FRANCISCO DIVISION

          11   CHRISTOPHER KING, JD                             Case No. 3:19-cv-01987-WHO
               A/K/A KingCast,
          12                                                    DEFENDANT FACEBOOK, INC.’S
                                                                REPLY IN SUPPORT OF MOTION TO
          13                                                    DISMISS
                             Plaintiff,
          14                                                    Date:      December 11, 2019
                      v.                                        Time:      2:00 p.m.
          15
                                                                Judge:     Hon. William H. Orrick, Jr.
               FACEBOOK, INC., et al.
          16                                                    Dept.:     Courtroom 2
                             Defendants.
          17                                                    Date Filed: April 12, 2019

          18                                                    Trial Date: Not Set

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                                           REPLY IN SUPPORT OF MOTION TO DISMISS
                                                  Case No. 3:19-cv-01987-WHO
1357939
                Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 2 of 11



           1   I.      INTRODUCTION

           2           Plaintiff’s opposition fails to meaningfully address the numerous pleading deficiencies

           3   identified in Facebook’s motion to dismiss. Instead, it provides hearsay attacks, irrelevant

           4   musings, and arguments on why “judicial economy militates in favor of reviewing a First

           5   Amendment claim” that this Court never gave Plaintiff leave to assert in the first place. See Opp.

           6   at 9.

           7           This Court gave Plaintiff “limited leave to amend to expressly allege a claim for

           8   retaliatory breach of the ToS based on the treatment of his speech that is critical of

           9   Facebook.” Dkt. No. 44 at 8 (emphasis in original). Plaintiff’s third amended complaint (“TAC”)

          10   fails to allege any such claim. It is now undisputed that, among other deficiencies, the TAC:

          11                   fails to identify the contractual obligation that Facebook is alleged to have
                                breached;
          12
                               fails to allege any cognizable damages; and
          13                   seeks to impose liability for conduct that Facebook’s terms of use expressly allow.
          14
               Accordingly, Plaintiff’s claim for retaliatory breach of contract fails as a matter of law.
          15
                       To the extent Plaintiff seeks to assert other claims—for breach of the implied covenant of
          16
               good faith and fair dealing or for violations of the First Amendment of the U.S. Constitution—
          17
               those claims contravene the Court’s order granting “limited leave.” Dkt. No. 44 at 8. And even if
          18
               that were not so, Plaintiff has not, and cannot, state a valid claim under either theory.
          19
                       The Court should dismiss the claims against Facebook without leave to amend.
          20
               II.     ARGUMENT
          21
                       A.       Plaintiff Has Failed to State a Claim for Retaliatory Breach of Contract.
          22
                                1.     The TAC identifies no contractual provision that has been breached.
          23
                       “In an action for breach of a written contract, a plaintiff must allege the specific
          24
               provisions in the contract creating the obligation the defendant is said to have breached.” Young v.
          25
               Facebook, Inc., 790 F. Supp. 2d 1110, 1117 (N.D. Cal. 2011). Plaintiff concedes that he is
          26
               obligated to identify the contractual provision at issue in order to proceed with his lawsuit. Opp.
          27
               at 16. But it is undisputed that the TAC includes no such allegation.
          28
                                                                  1
                                             REPLY IN SUPPORT OF MOTION TO DISMISS
                                                    Case No. 3:19-cv-01987-WHO
1357939
                   Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 3 of 11



           1            Plaintiff asserts, without citation, that he “has time and time again pointed directly at the

           2   hate speech policy that is incorporated into the Contract between the Parties and he hereby notes

           3   he believes that FB ToS are indeed part of a Contract and are part of an abusive clickwrap scheme

           4   anyway.” Opp. at 17. But the TAC does not identify the “hate speech policy”—much less any

           5   “specific provision”—as the predicate for Plaintiff’s claim that Facebook purportedly has

           6   retaliated against him for “speech that is critical of Facebook.” See Dkt. No. 44 at 8. At most, the

           7   TAC alleges that Facebook has put Plaintiff “in Facebook Jail” for posting content that Plaintiff

           8   believes does not violate Facebook’s “hate speech” policy. See SAC at ¶ 17.1 For that reason

           9   alone, Plaintiff’s breach of contract claim fails as a matter of law and must be dismissed.2

          10                   2.      Facebook’s terms of use create no obligation to Plaintiff.
          11            Although the TAC does not identify the “hate speech” policy (much less any “specific

          12   provision”) as the basis for his retaliatory breach claim, even if it did, that would not save

          13   Plaintiff’s claim. Facebook’s content-related policies, on their face, govern users’ behavior; and

          14   do not create any obligation to Plaintiff. Numerous courts have made this exact finding. See

          15   Caraccioli v. Facebook, Inc., 167 F. Supp. 3d 1056, 1064 (N.D. Cal. 2016) (“while Facebook’s

          16   Terms of Service ‘place restrictions on users’ behavior, they do not create affirmative

          17   obligations’” (quoting Young v. Facebook, Inc., 2010 WL 4269304 at *3 (N.D. Cal. Oct. 25,

          18   2010)), aff’d, 700 F. App’x 588 (9th Cir. 2017).3 Plaintiff fails to distinguish, much less address

          19   these cases. This Court should follow the numerous other courts that have held Facebook’s

          20   content-related policies create no obligation to Plaintiff.

          21
               1
          22     This Court has already held that the CDA bars claims based on such allegations. See Dkt. No.
               44.
          23   2
                 See, e.g., In re Facebook Internet Tracking Litig., 263 F. Supp. 3d 836, 848 (N.D. Cal. 2017)
               (dismissing breach of contract claim because plaintiff failed to identify the “specific provision” of
          24   the contract alleged to have been breached; “Statements ‘spread across a variety of pages in a
               variety of formats make it difficult to identify the terms of any actual and unambiguous
          25   contractual obligations.’” (quoting Woods v. Google Inc., 2011 WL 3501403, at *3 (N.D. Cal.
               Aug. 10, 2011)); see also, e.g., Ebeid v. Facebook, Inc., 2019 WL 2059662, at *7 (N.D. Cal. May
          26   9, 2019) (dismissing contract claim against Facebook for failure to identify the specific provision
               allegedly breached); Caraccioli v. Facebook, Inc., 167 F. Supp. 3d 1056, 1064 (N.D. Cal. 2016).
          27   3
                 See also, e.g., Cross v. Facebook, Inc., 14 Cal. App. 5th 190, 201 (2017); Long v. Dorset, 369 F.
          28   Supp. 3d 939, 948–49 (N.D. Cal. 2019).
                                                                   2
                                             REPLY IN SUPPORT OF MOTION TO DISMISS
                                                    Case No. 3:19-cv-01987-WHO
1357939
                   Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 4 of 11



           1            Recognizing the deficiency in his position, Plaintiff pivots and argues that the contract he

           2   has asserted in this action is somehow “presumptively suspect” and unconscionable. Opp. at 17-

           3   18. Nonsense. “The doctrine of unconscionability is . . . a defense to enforcement of a contract.”

           4   Caraccioli, 167 F. Supp. 3d at 1064 (internal quotations omitted). “Here, it is Plaintiff, not

           5   Facebook, who asserts a breach of contract claim based on the Terms of Service. He therefore

           6   cannot attempt to counter Facebook’s arguments with defenses reserved for a defendant.” Id.; see

           7   also Caraccioli, 700 F. App’x at 590 (“We reject as without merit Caraccioli’s argument that

           8   Facebook’s terms of service are unconscionable.”).4

           9            At bottom, Plaintiff is simply urging the Court to create an obligation that appears

          10   nowhere in the contract. “This court, however, cannot rewrite the parties’ agreement.” BTA, Inc.

          11   v. Atl. Mut. Ins. Co., 1999 WL 430751, at *3 (N.D. Cal. June 21, 1999).

          12                   3.      The TAC fails to allege any actionable conduct.
          13            Even if Plaintiff could point to an affirmative contractual obligation, the TAC does not

          14   allege facts supporting a reasonable inference that Facebook has retaliated against him for speech

          15   critical of Facebook. See Mot. at 3; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Factual

          16   allegations must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

          17   Twombly, 550 U.S. 544, 555 (2007); see also Papasan v. Allain, 478 U.S. 265, 286 (1986) (“on a

          18   motion to dismiss, courts are not bound to accept as true a legal conclusion couched as a factual

          19   allegation” (internal quotation omitted)). The allegations in the TAC do not come close to

          20   meeting this standard, as explained in Facebook’s opening brief. See Mot. at 3-4.

          21            Plaintiff attempts to remedy this deficiency in his pleading by submitting with his

          22   opposition brief a “Facebook Violation Appendix” (Appendix B) that purports to supplement the

          23   allegations in his TAC. See Opp. at 16, App. B. But Plaintiff’s new factual allegations “are

          24   irrelevant for Rule 12(b)(6) purposes. Schneider v. Cal. Dep't of Corr., 151 F.3d 1194, 1197 n.1

          25   (9th Cir. 1998). In ruling on the sufficiency of a complaint, the Court “may not consider matters

          26   4
                Even if Plaintiff’s assertion about Facebook’s contract being adhesive were correct—and
          27   Facebook does not agree it is—it would not matter. In California, adhesion contracts are not
               “presumptively suspect,” much less per se unconscionable. Poublon v. C.H. Robinson Co., 846
          28   F.3d 1251, 1261–62 (9th Cir. 2017).
                                                                  3
                                            REPLY IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 3:19-cv-01987-WHO
1357939
                   Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 5 of 11



           1   outside the complaint.” Payne v. California Dep’t of Corr. & Rehab., 2017 WL 10560641, at *5

           2   (C.D. Cal. Sept. 27, 2017) (internal quotations omitted).

           3            In any event, nothing in Plaintiff’s belated appendix supports a “claim for retaliatory

           4   breach of the ToS based on the treatment of his speech that is critical of Facebook.” Dkt. No. 44

           5   at 8. For instance, the appendix provides screenshots that Plaintiff describes as showing that he

           6   was improperly “[t]hrown into Facebook Hoosegow For saying the Sheriff treated me like a

           7   nigger by ignoring this hateful white male who dropped 5 F-Bombs on me.” App. B at 1. But

           8   Plaintiff does not explain how this post—which does not even mention Facebook—could

           9   plausibly support a theory that Facebook has retaliated against him for speech that is critical of

          10   Facebook.

          11            To the extent the retaliatory breach that Plaintiff claims these screenshots show is based

          12   on Facebook allegedly violating its own policy “allow[ing] members in a racial or ethnic or other

          13   identified group to self-refer in terms that might be otherwise derogatory” (Opp. at 2), any such

          14   claim fails because, as discussed above, Facebook’s content policies create no obligations to

          15   Plaintiff. Moreover, any such claim would run headlong into the protections afforded Facebook

          16   under the Communications Decency Act (the “CDA”)—something this Court discussed at length

          17   in its prior dismissal order. See Dkt. No. 44.

          18            Plaintiff’s appendix also provides a different set of images purporting to show that

          19   Facebook has applied its Community Standards to block posts stating that “Facebook gunned

          20   down another nigger.” See App. B at 4-6. Plaintiff contends that these posts do not violate

          21   Facebook’s Community Standards. But the Court has already held that Facebook enjoys CDA

          22   immunity against claims (including for breach of contract) based on the same allegation. See Dkt.

          23   No. 44 at 3.5 To the extent Plaintiff now contends that Facebook has retaliated against him for

          24
               5
          25     Plaintiff also asserts in his appendix that “[t]wo white women could not access their Instagram
               Accounts moments after they shared info on my Facebook Hearing in Seattle and noting shirts
          26   they designed ‘Black Voices Matter.’” See also TAC, ¶ 18(g) (reciting similar allegations). But
               this assertion regarding supposed treatment of a third party does not support Plaintiff’s breach
          27   claim against Facebook. In this action, Plaintiff has sued Facebook, not Instagram, and he has no
               right to “assert[] the rights or legal interests of others in order to obtain relief from injury to
          28   themselves.” Warth v. Seldin, 422 U.S. 490, 509 (1975).
                                                                  4
                                            REPLY IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 3:19-cv-01987-WHO
1357939
                Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 6 of 11



           1   speech critical of Facebook, screenshots purporting to show that Facebook has blocked content

           2   reciting the n-word do not “raise a right to relief above the speculative level.” Twombly, 550 U.S.

           3   at 555.

           4             Although the TAC does not allege facts permitting an inference that Facebook has done

           5   anything other than apply its policies in a manner that Plaintiff believes is incorrect, even if that

           6   were not so, the CDA would still bar Plaintiff’s breach of contract claim. See Mot. at 6 n.6. As the

           7   Ninth Circuit has explained, the name of the cause of action is immaterial for purposes of CDA

           8   immunity—“what matters is whether the cause of action inherently requires the court to treat the

           9   defendant as the ‘publisher or speaker’ of content provided by another.” Barnes v. Yahoo!, Inc.,

          10   570 F.3d 1096, 1101-02 (9th Cir. 2009) (“publication involves reviewing, editing, and deciding

          11   whether to publish or to withdraw from publication third-party content” (emphasis added)).

          12   “[A]ny activity that can be boiled down to deciding whether to exclude material that third parties

          13   seek to post online is perforce immune under section 230.” Fair Hous. Council of San Fernando

          14   Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1170–71 (9th Cir. 2008); Carafano v.

          15   Metrosplash.com, Inc., 339 F.3d 1119, 1124 (9th Cir. 2003) (“So long as a third party willingly

          16   provides the essential published content, the interactive service provider receives full immunity

          17   regardless of the editing or selection process.”). Here, Plaintiff’s retaliatory breach theory

          18   necessarily seeks to hold Facebook liable for its decisions regarding whether to exclude material

          19   provided by a third party (Plaintiff). Accordingly, CDA Section 230(c)(1) would immunize

          20   Facebook from Plaintiff’s claim, even if Plaintiff could otherwise allege facts that could plausibly

          21   support such a theory.

          22                    4.      Facebook’s terms of use give it the express right to remove Plaintiff’s
                                        content.
          23
                         Facebook’s removal of Plaintiff’s content cannot, as a matter of law, give rise to liability
          24
               for breach of contract because Facebook’s own terms give Facebook that right. Plaintiff does not
          25
               dispute that the terms of use to which he agreed give Facebook the express right to remove user
          26
               content—including content posted by Plaintiff. See Mot. at 4; Duffey Decl., ¶¶ 4-6, Ex. A (“You
          27
               understand and agree that the Company may, but is not obligated to, review the Site and may
          28
                                                                   5
                                             REPLY IN SUPPORT OF MOTION TO DISMISS
                                                    Case No. 3:19-cv-01987-WHO
1357939
                Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 7 of 11



           1   delete or remove (without notice) any Site Content or User Content in its sole discretion, for any

           2   reason or no reason…”); Ex. B (“Facebook may, in its sole discretion, remove or disable access to

           3   any User Content”); see also Exs. C-I, Section 5.2.

           4           Not surprisingly, other courts have held that Facebook’s decisions whether to remove user

           5   content cannot, as a matter of law, give rise to liability for breach of contract. See, e.g., Caraccioli

           6   v. Facebook, Inc., 700 F. App’x at 590 (“district court properly dismissed Caraccioli’s breach of

           7   contract claim and UCL claim, to the extent it was premised on an alleged breach of contract,

           8   because these claims are barred by Facebook’s terms of service, which expressly disclaim

           9   Facebook’s responsibility for the content published by third parties”); Klayman v. Zuckerberg,

          10   753 F.3d 1354, 1359 (D.C. Cir. 2014) (rejecting plaintiff’s argument that Facebook’s terms of

          11   service give rise to a duty to remove offensive content because “[t]he plain text of the [terms of

          12   service] thus disavows the legal relationship that [plaintiff] asserts”). This Court should hold the

          13   same.

          14                  5.      Plaintiff has failed to allege any damages caused by any purported
                                      breach.
          15
                       Finally, Plaintiff’s contract claim must be dismissed because the TAC fails to allege any
          16
               cognizable damages. Mot. at 5; see also Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d 1010,
          17
               1015 (9th Cir. 2000); Rudgayzer v. Yahoo! Inc., 2012 WL 5471149, at *7 (N.D. Cal. Nov. 9,
          18
               2012); Low v. LinkedIn Corp., 900 F. Supp. 2d 1010, 1028 (N.D. Cal. 2012).
          19
                       Plaintiff concedes that he has suffered no economic harm, but asserts that he is still
          20
               entitled to damages for emotional distress. Opp. at 20. Not so. The TAC does not allege that
          21
               Plaintiff has suffered any sort of emotional distress, nor does it seek emotional distress damages.
          22
               In any event, damages for emotional distress are available in breach of contract actions only if
          23
               “the defendant has assumed a duty to plaintiff in which the emotional condition of the plaintiff is
          24
               an object.” Erlich v. Menezes, 21 Cal. 4th 543, 555–56 (1999). “Even then, with rare exceptions,
          25
               a breach of the duty must threaten physical injury. . . .” Id. Here, Plaintiff candidly admits that
          26
               “the underlying contract is not for mental and emotional well-being” (Opp. at 20), and he does
          27
               not allege (nor can he) that Facebook has breached a duty that threatens physical injury.
          28
                                                                  6
                                            REPLY IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 3:19-cv-01987-WHO
1357939
                   Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 8 of 11



           1   Accordingly, emotional distress damages are not recoverable.

           2            Plaintiff also asserts, without citation, that “even if monetary damages cannot be

           3   quantified he is at least allowed Specific Performance and Declaratory Judgment.” Opp. at 20.

           4   But the TAC fails even to mention “declaratory judgment,” much less identify the relief sought,

           5   or establish the threshold requirement of “a very significant possibility of future harm.” San

           6   Diego Cnty. Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir. 1996) (emphasis in

           7   original).6 And while the TAC does purport to demand, by way of “Injunctive Relief,” a “Finding

           8   of Fact and Conclusion of Law that Plaintiff has not used the term ‘nigger’ or criticized

           9   Defendant in a way that violates Defendant’s Terms of Service or Community Standards” (TAC

          10   at 16; Demands, ¶ 3), the CDA precludes such relief, as this Court has already held. See Dkt. No.

          11   44 (holding that Facebook enjoys CDA immunity against Plaintiff’s claims that Facebook

          12   improperly applied its Community Standards to block or remove Plaintiff’s content).

          13            B.     The TAC Fails to State a Valid Claim for Breach of the Implied Covenant of
                               Good Faith and Fair Dealing.
          14
                        To the extent the TAC purports to assert a claim for breach of the implied covenant of
          15
               good faith and fair dealing,7 that claim contradicts the Court’s Order granting “limited leave to
          16
               amend to expressly allege a claim for retaliatory breach of the ToS . . . .” Dkt. No. 44 at 8.
          17
               “[B]reach of contract and breach of the implied covenant of good faith and fair dealing are two
          18
               distinct claims.” Swearengin v. Cont’l Ins. Co., 2002 WL 34439648, at *3 (C.D. Cal. Oct. 3,
          19
               2002) (emphasis added) (citing Love v. Fire Ins. Exch., 221 Cal. App. 3d 1136, 1143 (1990). By
          20
               granting “limited leave” to assert a claim for breach of contract, this Court did not authorize
          21

          22

          23

          24
               6
                 See also Imtiaz Khan v. K2 Pure Sols., LP, 2013 WL 4734006, at *4 (N.D. Cal. Sept. 3, 2013)
          25   (“Simply put, the Court may not ‘consider a claim to be ripe for judicial resolution if it rests upon
               contingent future events that may not occur as anticipated, or indeed may not occur at all.’”).
          26   7
                 Plaintiff asserts in his opposition that the covenant of good faith and fair dealing “rides along
          27   with the Notion of Retaliatory Breach,” Opp. at 19, but it is unclear whether Plaintiff is
               attempting to assert a claim for breach of the implied covenant, a claim for breach of contract, or
          28   both.
                                                                 7
                                            REPLY IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 3:19-cv-01987-WHO
1357939
                   Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 9 of 11



           1   Plaintiff to assert a claim for breach of the implied covenant of good faith and fair dealing.8

           2             But even if Plaintiff is permitted to assert a claim for breach of the implied covenant, that

           3   claim fails as a matter of law for the reasons set forth below and in Facebook’s opening brief. See

           4   Mot. at 7 n.7.

           5             First, the TAC fails to allege the specific contractual obligation that Plaintiff contends

           6   gives rise to an implied duty. “[T]o state a claim for breach of an implied covenant of good faith

           7   and fair dealing, the specific contractual obligation from which the implied covenant of good faith

           8   and fair dealing arose must be alleged.” Inter–Mark USA, Inc. v. Intuit, Inc., 2008 WL 552482, *6

           9   (N.D. Cal. Feb. 27, 2008). This limitation is critical; as the Supreme Court of California has

          10   recognized, “[t]he covenant of good faith is read into contracts in order to protect the express

          11   covenants or promises of the contract, not to protect some general public policy interest not

          12   directly tied to the contract’s purposes.” Foley v. Interactive Data Corp., 47 Cal. 3d 654, 690

          13   (1988).

          14             Here, the TAC fails to identify any express contractual obligation, as explained above, and

          15   Plaintiff fails to explain how reading in an implied duty is necessary to “protect the express

          16   covenants or promises in the contract.” Id. Instead, Plaintiff seeks only to vindicate his personal

          17   belief, untethered to any contractual obligation, that “Congress did not intend to allow [Facebook]

          18   to own the entire Country as it does, and this Court ought help put a stop to it.” Opp. at 3.

          19             Second, Plaintiff’s implied covenant theory, like his breach of contract claim, is premised

          20   on conduct (blocking and removing user content) that Facebook’s terms of use expressly permit.

          21   See supra; see also Mot. at 4. “[A] party cannot be held liable on a bad faith claim for doing what

          22
               8
          23     To the extent Plaintiff contends that he has asserted a claim for breach of contract and a distinct
               claim for breach of the implied covenant, the Court should disregard his implied covenant theory
          24   as superfluous because it relies on the same allegations, and seeks the same relief, as the contract
               claim. See, e.g., Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1395 (1990),
          25   as modified on denial of reh’g (Oct. 31, 2001) (“If the allegations do not go beyond the statement
               of a mere contract breach and, relying on the same alleged acts, simply seek the same damages or
          26   other relief already claimed in a companion contract cause of action, they may be disregarded as
               superfluous as no additional claim is actually stated.”); Carlson v. Clapper, 2019 WL 2211196, at
          27   *5 (N.D. Cal. May 22, 2019) (granting motion to dismiss claim for breach of the implied
               covenant of good faith and fair dealing where plaintiffs’ breach of contract and implied covenant
          28   claims relied on the same factual allegations and sought the same damages).
                                                                   8
                                              REPLY IN SUPPORT OF MOTION TO DISMISS
                                                     Case No. 3:19-cv-01987-WHO
1357939
               Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 10 of 11



           1   is expressly permitted in the agreement.” Solomon v. N. Am. Life & Cas. Ins. Co., 151 F.3d 1132,

           2   1137 (9th Cir. 1998); Carma Developers (Cal.), Inc. v. Marathon Dev. California, Inc., 2 Cal. 4th

           3   342, 374 (1992) (“implied terms should never be read to vary express terms”); Ebeid v.

           4   Facebook, Inc., 2019 WL 2059662, at *8 (N.D. Cal. May 9, 2019) (rejecting implied covenant

           5   theory because “plaintiff has conceded that Facebook had the contractual right to remove or

           6   disapprove any post or ad at Facebook’s sole discretion.”). Yet, that is exactly what Plaintiff

           7   seeks to do here.

           8          Third, as explained above, the TAC does not allege facts supporting a reasonable

           9   inference that Facebook has retaliated against Plaintiff for speech that is critical of Facebook. Just

          10   as Plaintiff’s speculative and conclusory assertions of retaliation do not state a claim for breach of

          11   contract, such allegations likewise cannot support a reasonable inference that Facebook has

          12   violated any implied duty. Iqbal, 556 U.S. at 678 (allegations in the complaint must “allow the

          13   court to draw the reasonable inference that that the defendant is liable for the misconduct

          14   alleged”).

          15          Moreover, because Plaintiff’s implied covenant theory necessarily seeks to hold Facebook

          16   liable for its decisions “whether to publish or to withdraw from publication third-party content,”

          17   Barnes, 570 F.3d at 1101-02, CDA Section 230(c)(1) would bar Plaintiff’s claim even if he had

          18   alleged supporting facts, as explained above. See supra; see also Mot. at 6 n.6.

          19          Fourth, Plaintiff has alleged no cognizable damages. “Causation resulting in damage is an

          20   essential element of a claim for breach of contract as well as a claim for breach of the implied

          21   covenant of good faith and fair dealing.” Britz Fertilizers, Inc. v. Bayer Corp., 665 F. Supp. 2d

          22   1142, 1167 (E.D. Cal. 2009) (citing Thompson Pacific Construction, Inc. v. City of Sunnyvale,

          23   155 Cal. App. 4th 525, 541 (2007). Here, Plaintiff has admittedly suffered no economic damages.

          24   And no “special relationship” exists between the parties such that tort damages could conceivably

          25   be recovered for breach of the implied covenant. See Centigram Argentina, S.A. v. Centigram

          26   Inc., 60 F. Supp. 2d 1003, 1013–14 (N.D. Cal. 1999) (lack of “special relationship” between the

          27   parties precluded tort damages for breach of implied covenant of good faith and fair dealing).

          28
                                                                 9
                                           REPLY IN SUPPORT OF MOTION TO DISMISS
                                                  Case No. 3:19-cv-01987-WHO
1357939
               Case 3:19-cv-01987-WHO Document 54 Filed 11/27/19 Page 11 of 11



           1           C.      The TAC Fails to State a Valid Claim for Violation of the First Amendment
                               of the U.S. Constitution.
           2
                       Plaintiff’s purported First Amendment claim should also be dismissed at the outset
           3
               because it contradicts the Court’s Order granting “limited leave to amend to expressly allege a
           4
               claim for retaliatory breach of the ToS . . . .” Dkt. No. 44, at 8. In any event, that claim is facially
           5
               deficient, as explained in Facebook’s opening brief. Opp. at 6. Facebook is a private entity, not a
           6
               state actor. Accordingly, it is not subject to the First Amendment, as numerous courts have held.
           7
               See, e.g., Ebeid, 2019 WL 2059662, at *6; Davison v. Facebook, Inc., 370 F. Supp. 3d 621, 629
           8
               (E.D. Va.), aff’d, 774 F. App’x 162 (4th Cir. 2019); Fed. Agency of News LLC v. Facebook, Inc.,
           9
               2019 WL 3254208, at *8 (N.D. Cal. July 20, 2019); Fehrenbach v. Zeldin, 2018 WL 4242452, at
          10
               *3 (E.D.N.Y. Aug. 6, 2018), report and recommendation adopted, 2018 WL 4242453 (E.D.N.Y.
          11
               Sept. 5, 2018).9
          12
               III.    CONCLUSION
          13
                       For the foregoing reasons, Facebook respectfully requests the Court to dismiss the case
          14
               with prejudice as to Facebook.
          15

          16
               Dated: November 27, 2019                                  KEKER, VAN NEST & PETERS LLP
          17

          18                                                      By:    /s/ William S. Hicks
          19                                                             WILLIAM S. HICKS

          20                                                             Attorneys for Defendant Facebook, Inc.

          21

          22

          23

          24

          25
               9
          26    Courts have already rejected Plaintiff’s argument that the Supreme Court’s decision in
               Packingham v. North Carolina, 137 S. Ct. 1730 (2017), supports application of the First
          27   Amendment to social media platforms like Facebook. See, e.g., Prager Univ. v. Google LLC,
               2018 WL 1471939, at *8 (N.D. Cal. Mar. 26, 2018); Freedom Watch, Inc. v. Google, Inc., 368 F.
          28   Supp. 3d 30, 40-41 (D.D.C. 2019).
                                                                  10
                                            REPLY IN SUPPORT OF MOTION TO DISMISS
                                                   Case No. 3:19-cv-01987-WHO
1357939
